Citation Nr: 1816189	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-20 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Reno, Nevada


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1974 to February 1976.

This appeal to the Board of Veterans' Appeals (Board) arose from March 2013, December 2013, and March 2014 rating decisions.

In the March 2013 and December 2013 rating decisions, the RO, inter alia, denied service connection for bilateral hearing loss, tinnitus, and posttraumatic stress disorder (PTSD) with depression.  (The December 2013 rating decision was issued because service treatment records were unavailable for review when the March 2013 rating decision was issued, but were subsequently found and reviewed by the RO.)  Later in December 2013, the Veteran filed a notice of disagreement (NOD) with these denials.  A statement of the case (SOC) was issued in April 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2014.

In the March 2014 rating decision, the RO denied service connection for traumatic brain injury (TBI).  In May 2014, the Veteran filed a NOD.  An SOC was issued in March 2016, and the Veteran filed a substantive appeal (via a VA Form 9) in April 2016.

In May 2016, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the Las Vegas, Nevada satellite office of the RO.  A transcript of the hearing has been associated with the claims file.

In September 2016, the Board expanded the claim for service connection for PTSD with depression to include any acquired psychiatric disorder, consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009), and remanded the expanded claim, as well as the claims for service connection for bilateral hearing loss, tinnitus, and TBI, to the agency of original jurisdiction (AOJ) for further action, to include additional development of the evidence.  

After accomplishing further action, in a February 2017 rating decision, the AOJ, inter alia, granted service connection for left ear hearing loss, tinnitus, TBI, and an acquired psychiatric disorder (characterized as depression disorder, neurocognitive disorder, and alcohol abuse disorder).  These awards resolved the claims for service connection for left ear hearing loss, tinnitus, TBI, and an acquired psychiatric disorder, and he Veteran has not expressed any disagreement with the assigned rating or effective date. 

Also, in a February 2017 supplemental SOC (SSOC), the AOJ continued to deny the remaining claim on appeal, service connection for right ear hearing loss, and returned the matter to the Board for further appellate consideration.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Although the Veteran's assertions of in-service noise exposure are credible and consistent with the circumstances of his service, there are no credible lay assertions of in-service onset and continuity of symptoms since service of right ear hearing loss; right ear hearing loss was not shown in service or for many years thereafter; and the only competent, probative opinion that directly addresses the medical relationship, if any, between current right ear hearing loss and service weighs against the claim.




CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss are not met.  38 U.S.C. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004), and Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).

VA's notice requirements apply to all five elements of a service connection claim: veteran status; existence of a disability; a connection between the veteran's service and the disability; degree of disability; and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this case, an August 2012 pre-rating letter provided notice to the Veteran regarding the information and evidence needed to substantiate the current claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  In addition, this letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates-in the event service connection was awarded-as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  As the March and December 2013 rating decisions reflects the RO's initial adjudication of this claim for service connection after the issuance of the August 2012 letter, this letter meets the VCAA's content and timing of notice requirements.

Also, consistent with applicable duty to assist provisions of the VCAA, the record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant evidence pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records, service personnel records, VA treatment records, and reports of VA examination and opinion.  Also of record and considered in connection with the claim is the transcript of the May 2016 Board hearing, along with various written statements from the Veteran and his representative.  The Board finds that no further action to develop the claim herein decided, prior to appellate consideration, is required.

As for the May 2016 Board hearing, the Veteran was provided the opportunity to orally set forth his contentions before the undersigned VLJ.  During the hearing, the undersigned enumerated the issues then on appeal, to include the claim for service connection herein decided.  Pertinent to this issue, testimony was elicited from the Veteran regarding the nature and etiology of his hearing loss.  Although the submission of specific evidence was not explicitly suggested, any omission in this regard was cured by the further development subsequently conducted pursuant to the Board's September 2016 remand.  Thus, the hearing was legally sufficient.  See 38 C.F.R. § 3.103(c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Notably, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), to include identification of any prejudice in the conduct of the hearing.

As for the Board's September 2016 remand, pertinent to the claim for service connection herein decided, the Board instructed the AOJ to obtain outstanding VA treatment records, request any additional information from the Veteran regarding outstanding private (non-VA) records, and to obtain an addendum VA audiology opinion.  In response, updated VA treatment records were obtained, and the AOJ sent a letter to the Veteran requesting information concerning outstanding private (non-VA) record; no additional records or authorization to enable VA to obtain any such records was received in response.   Also, an addendum VA audiology opinion was obtained in November 2016; .  The AOJ subsequently readjudicated the claim, as directed, followed by a period for response before the claim was returned to the Board.  , 

Accordingly, the Board finds that the AOJ has substantially complied with the prior remand directives, to the extent possible.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where Board's remand instructions were substantially complied with).  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence necessary for a fair adjudication of the claim that has not been obtained.

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  As such, there is no prejudice to the Veteran in the Board proceeding to a decision on the claim, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Service Connection

The Veteran contends that exposure to loud noises while in service resulted in his current right ear hearing loss.  Specifically, he alleges such exposure from working in aviation in service, which included attaching rocket pods and guns on aircrafts while other jets were taking off within 30 to 50 yards away from him and witnessing explosions of targets set up for such rockets and gun fire without hearing protection.  See Veteran's March 2012 Statement; May 2016 Board Hearing Transcript (Transcript), 14-15.  He also alleges that his hearing loss began in service, and that his hearing gradually became worse and worse following service.  See Transcript, 14, 17.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

Generally, in order to establish service connection on a direct basis, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) an etiological relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its competency, credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

If a chronic disease, such as an organic disease of the nervous system, becomes manifest to a degree of 10 percent within one year of separation from service, then it is presumed to have been incurred during service, even though there is no evidence of such disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1111, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  In an October 4, 1995 opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss as an organic disease of the nervous system, and therefore a chronic disease subject to presumptive service connection.  See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease; or (b) when a chronic disease is not shown as such during service, by evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Turning first to the current disability requirement, the Veteran underwent a VA audiology examination in November 2013.  Audiometric testing revealed the following right ear pure tone thresholds, in decibels: 


HERTZ

500
1000
2000
3000
4000
RIGHT
50
65
70
75
95

Speech recognition score using the Maryland CNC Test was 74 percent in the right ear.  The examiner diagnosed the Veteran with sensorineural hearing loss.  Based on the foregoing, the Board concludes that the Veteran has a current right ear hearing loss disability, as defined by VA.  See 38 C.F.R. § 3.385.

With regard to the in-service injury or disease element, the Veteran's service treatment records document no complaint, finding or diagnosis related to right ear hearing loss.  In a November 1974 enlistment report of medical history, the Veteran denied having or ever having hearing loss.  The November 1974 enlistment examination report reflected the following right ear pure tone thresholds, in decibels, on audiometric testing: 


HERTZ

500
1000
2000
3000
4000
RIGHT
35
25
10
n/a
15

The January 1976 separation examination report reflected the following right ear pure tone thresholds, in decibels, on audiometric testing: 


HERTZ

500
1000
2000
3000
4000
RIGHT
30
20
10
5
15

The above-cited evidence reflects that right ear hearing loss was not shown during service.  However, such is not fatal to the claim, as the Board finds that the Veteran was exposed to significant noise during service.  See also Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss (38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes).

As for in-service injury claimed as exposure to significant noise, the Board notes that the Veteran's service treatment records do not document any specific incident of acoustic trauma.  However, the Veteran is competent to assert the occurrence of an in-service injury, to include in-service noise exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  In this regard, the Veteran has consistently reported exposure to loud noises from working around airplanes and jets in service.  His service personnel records, to include his DD form 214 and performance evaluation reports, reveal that he served as a seaman recruit/seaman and was stationed with the Training Squadron SEVEN at the Naval Air Station in Meridian, Mississippi.  They also show that his military duties included standing squadron line security watches.  Given the circumstances of the Veteran's service, and because there is no reason to question the veracity of the Veteran's assertions in this regard, the Board finds that the Veteran likely had significant in-service noise exposure, as alleged.  Thus, although there is no objective evidence to support a specific incident of acoustic trauma in service, the Board accepts the Veteran's assertions of in-service noise exposure as credible and consistent with the circumstances of his service.  See 38 U.S.C. § 1154.

Notwithstanding the Board's findings as to current disability and in-service injury, the record does not present a reasonably sound basis for attributing the Veteran's current right ear hearing loss, first shown many years after service, to his in-service noise exposure.

Post service, the first documented evidence of right ear hearing loss is reflected in an April 2007 VA psychiatry treatment note, in which the attending medical professional noted that the Veteran seemed to have a hearing deficit and required questions to be repeated several times.  Thus, the first medical indication of right ear hearing loss was approximately 31 years after the Veteran separated from service.  Such time period is well beyond the one-year presumptive period for establishing service connection for right ear hearing loss as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  The Board also points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

The Board also notes that the Veteran has not been consistent in his assertions regarding the onset and continuity of symptoms since service of his right ear hearing loss.  For instance, VA treatment notes in April 2007 and August 2012 reflect that the Veteran denied having hearing problems, and a July 2011 VA treatment note shows the Veteran's first complaint of hearing loss.  Following the Veteran's filing of his claim for service connection for hearing loss in March 2012, September 2012 VA treatment notes document the next medical complaints of hearing loss, at which time the Veteran stated that he thought his hearing became impaired in service, and at which time the Veteran requested an audiology referral.  In addition, the Board notes that, to the extent claimed, the Veteran's statements regarding the onset and the continuity of symptoms since service of his right ear hearing loss has been inconsistent with the other evidence of record.  For instance, a comparison of the November 1974 service enlistment examination report and the January 1976 service separation examination report indicates that the Veteran's right ear hearing at 500 and 100 Hertz improved, while remaining the same at 2000 and 4000 Hertz during service.  In addition, a November 2012 VA audiology treatment note shows the first diagnosis of sensorineural hearing loss, and a December 2012 VA audiology treatment note reveals that he was then issued his first hearing aids.  

Given these inconsistencies, coupled with the stark absence of any such documented complaints for many years post service, the Board finds that any current assertions as to the onset and continuity of symptoms of right ear hearing loss-advanced while seeking compensation benefits from VA-are not deemed credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in weighing credibility, however, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may, however, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  See Buchanan, 451 F.3d at 1336-37.  Consequently, presumptive service connection for chronic diseases, to include on the basis of continuity of symptomatology, for right ear hearing loss is not warranted.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

As for the question of whether there otherwise exists a medical nexus, or link, between the Veteran's current right ear hearing loss and his in-service noise exposure, pertinent evidence consists of medical opinions as well as the Veteran's lay statements.

On VA audiology examination in November 2013, the examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  She reasoned that hearing loss seemed more likely due to post military noise exposure (Veteran worked in construction after leaving service), and that the 1976 service separation audiogram noted normal hearing thresholds.  However, in the September 2016 remand, the Board found this opinion inadequate.  In particular, after this opinion, during the May 2016 Board hearing, the Veteran testified that one time in service, his ears were bleeding (see Transcript, 14), and such testimony was not considered in the opinion.

As such, on remand, in November 2016, an addendum VA opinion was obtained based on review of the claims file.  The providing audiologist opined that the Veteran's right ear hearing loss was not at least as likely as not caused by or a result of an event in military service.  He reasoned that although there was a report of military noise exposure, there was no evidence of noise injuries in service, i.e., reporting or significant changes in hearing thresholds.  He further stated that "[t]he audiogram was the gold standard for identifying such noise injuries."  He noted that all other data that was observed in the 2013 VA audiology examination report was deemed valid.  He also noted the Veteran's allegation of hearing loss history, to include the Veteran's report that on one occasion, while working around airplanes during service, his ears were bleeding.

As the audiologist providing the November 2016 opinion considered all of the pertinent evidence of record, to include the Veteran's lay statements regarding in-service noise exposure and when his ears were bleeding in service, and provided a complete rationale, relying on and citing to the records reviewed, and offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two, the Board accords great probative weight to such opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Notably, there is no contrary medical opinion of record, and neither the Veteran nor his representative has identified any existing contrary, competent opinion-i.e., one that, in fact, establishes a nexus between current right ear hearing loss and service.  Consequently, the only competent, probative evidence to address the relationship between the Veteran's right ear hearing loss and service-particularly, noise exposure therein-weighs against the claim. 

The Board also has considered the Veteran's statements purporting to link his current right ear hearing loss to his service (significant noise exposure therein); however, such assertions do not provide persuasive evidence in support of the claim.  The matter of medical etiology of the disability here at issue is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the etiology of the Veteran's right ear hearing loss, specifically the impact of acoustic trauma to the functioning of the ear, is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377, n. 4 (providing that lay persons are not competent to diagnose cancer).  As the Veteran has not been shown to be other than a layperson without appropriate training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on the medical matter upon which this claim turns.  Id.  As his assertions in this regard have no probative value, the Veteran can neither establish the medical nexus requirement for the claim, nor counter the competent, probative medical opinion evidence on this point, on the basis of lay assertions, alone.

For all the foregoing reasons, the Board finds that the claim for service connection for right ear hearing loss must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable here.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for right ear hearing loss is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


